     Case 3:20-cv-02402-JLS-BLM Document 4 Filed 01/06/21 PageID.302 Page 1 of 3



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   RYAN FROST,                                           Case No.: 3:20-cv-2402-JLS-BLM
12                                        Plaintiff,
                                                           ORDER DISMISSING CIVIL
13                         vs.                             ACTION FOR FAILURE TO PAY
     CHILD AND FAMILY SERVICES OF                          FILING FEES REQUIRED BY
14
     SAN BERNARDINO COUNTY, and                            28 U.S.C. § 1914(a)
15   SAN BERNARDINO JUVENILE
16   COURT,                                                (ECF No. 1)
17                                     Defendants.
18
19           Plaintiff Ryan Frost, proceeding pro se, filed this action against Defendants Child
20   and Family Services of San Bernardino County and San Bernardino Juvenile Court on
21   December 8, 2020.        See ECF No. 1.           Plaintiff is alleging Fourth and Fourteenth
22   Amendments violations based on Defendants placing Plaintiff’s three children in foster
23   care.
24   I.      Failure to Pay Filing Fee or Request IFP Status
25           All parties instituting any civil action, suit, or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27   ///
28   ///
                                                       1
                                                                                  3:20-cv-2402-JLS-BLM
     Case 3:20-cv-02402-JLS-BLM Document 4 Filed 01/06/21 PageID.303 Page 2 of 3



1    $400. See 28 U.S.C. § 1914(a). 1 The action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
3    pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir.
4    2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section 1915(a)(2)
5    requires all persons seeking to proceed without full prepayment of fees to submit an
6    affidavit that includes a statement of all assets possessed and which demonstrates an
7    inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
8           Plaintiff has not prepaid the $400 in filing and administrative fees required to
9    commence this civil action, nor has he submitted a properly supported Motion to Proceed
10   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
11   § 1914(a); Andrews, 493 F.3d at 1051.
12   II.    Conclusion and Order
13          Accordingly, the Court:
14          (1)     DISMISSES this action sua sponte without prejudice for failing to pay the
15   $400 civil filing and administrative fee or to submit a motion to proceed IFP pursuant to
16   28 U.S.C. §§ 1914(a) and 1915(a); and
17          (2)      GRANTS Plaintiff thirty (30) days from the date of this Order to re-open his
18   case by:
19                  (a)     Prepaying the entire $400 civil filing and administrative fee required by
20          28 U.S.C. § 1914(a) in full; or
21                  (b)     Completing and filing a Motion to Proceed IFP with an affidavit that
22          includes a statement of all Plaintiff’s assets as required by 28 U.S.C. § 1915(a)(1)
23          and S.D. Cal. CivLR 3.2(b).
24   ///
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                          2
                                                                                            3:20-cv-2402-JLS-BLM
     Case 3:20-cv-02402-JLS-BLM Document 4 Filed 01/06/21 PageID.304 Page 3 of 3



1          If Plaintiff fails to comply with these instructions within 30 days, this action will
2    remain dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s
3    fee requirements and without further Order of the Court.
4          IT IS SO ORDERED.
5    Dated: January 6, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                              3:20-cv-2402-JLS-BLM
